— Sweeney, J.
Appeal from an order of the Supreme Court at Special Term, entered January 21, 1969 in Warren County, which granted plaintiff’s motion for leave to serve an amended complaint increasing the ad damnum clause thereof from $45,000 to $250,000. The defendant’s opposition to the amendment is directed solely to the sufficiency of the moving papers. The physician’s affidavit enumerates all of plaintiff’s disabilities observed during the course of his treatment and causally relates them to the accident in question. Defendant cites no authority for its contention that the physician must state facts recently discovered requiring additional treatment, nor do we believe this is necessary. Leave to amend is freely given (CPLR 3025, subd. [b]), and particularly is this so when the plaintiff is merely seeking to correct an underevaluation. (Bird V. Board of Educ. of North Golowie Gent. Schools, 29 A D 2d 812.) We also conclude that the attorney’s affidavit is sufficient under the circumstances of this case. (Byan v. Collins, 33 A D 2d 966.) Order affirmed, with costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.